Citation Nr: 0327544	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-1818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as heel and ankle pain.  

2.  Entitlement to an increased rating for a cyst of the 
mandible, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Kenan Torrans




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

This matter arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's claim for 
service connection for a bilateral foot disorder, and which 
granted an increased 10 percent evaluation for his service-
connected cyst of the mandible.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  

The issue of entitlement to an evaluation in excess of 10 
percent for a cyst of the mandible will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to service 
connection for a bilateral foot disorder, claimed as heel and 
ankle pain.  

2.  An October 1978 Board decision denied a previous claim 
for service connection for bilateral flat feet on the grounds 
that such disorder was clearly shown to have pre-existed 
service, and was not shown to have been permanently 
aggravated therein.  

3.  The objective medical evidence indicates that any 
bilateral heel and/or ankle pain was incurred secondary to 
the veteran's bilateral pes planus.  




CONCLUSION OF LAW

A bilateral foot disorder, claimed as heel and ankle pain, 
was not incurred in or as a result of the veteran's active 
service.  38 U.S.C.A. § 1110, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently maintains that he has incurred a 
bilateral heel and ankle disorder as a result of his active 
service.  Accordingly, he asserts that service connection for 
such disability should be established.  In such cases, the VA 
has a duty to assist the veteran in developing evidence to 
substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for a bilateral foot disorder, claimed as 
heel and ankle pain.  The veteran has been provided with 
notice of what evidence the VA would obtain, and the evidence 
he was to provide with respect to his claim for service 
connection.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement and supplemental statements of the 
case, and in correspondence to the veteran dated in March 
2001, January 2002, July 2003, and September 2003 have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for service connection, and what evidence was necessary to 
show that he actually incurred a bilateral foot disorder, 
claimed as bilateral heel and ankle pain, in service.  He was 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  In addition, 
via the above-captioned correspondence, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  Accordingly, the Board finds that the notice 
requirements as set forth in the VCAA have been met or 
substantially complied with.  See generally Quartuccio, 
supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for a bilateral foot disorder, claimed as 
bilateral heel and ankle pain, has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of VA rating examinations, and statements 
made by the veteran in support of his claim.  In addition, 
the Board observes that the veteran declined the opportunity 
to appear before either a Hearing Officer or before a 
Veterans' Law Judge in order to present testimony at a 
personal hearing.  

The Board finds that in light of the nature of the veteran's 
claim, and in light of decisions previously rendered, 
scheduling him to undergo an additional rating examination 
would not serve any purpose towards advancing or 
substantiating his claim.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for any further rating examinations would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claim involving entitlement to service connection 
for a bilateral foot disorder, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

Historically, the veteran had submitted a claim for service 
connection for bilateral pes planus in May 1977.  Such claim 
was denied by a July 1977 rating decision on the basis that 
the veteran's bilateral pes planus was shown to have existed 
prior to service, and was not shown to have been permanently 
aggravated therein.  The veteran appealed that decision, 
which was again denied by a Board decision of October 1978.  
The Board likewise found that the veteran's service medical 
records disclosed that he was shown to have bilateral pes 
planus upon his entry into service, and that such disorder 
was shown not to have been permanently aggravated therein.  

In February 1995, the veteran submitted a claim for a 
bilateral foot disorder, which he claimed involved heel and 
ankle pain.  The veteran's new claim was denied by a 
September 1996 rating decision, and this appeal followed.  
Here, the Board notes that while the veteran made references 
to his bilateral pes planus (which was previously found not 
to have been incurred in or permanently aggravated by his 
active service), he did nonetheless make assertions 
pertaining to his claimed heel and ankle pain which are 
unrelated to the pes planus.  Accordingly, the Board finds 
that such claim differs sufficiently from the previously 
denied claim as to render it unnecessary to decide the issue 
on the basis of whether new and material evidence was 
submitted to reopen the previously denied claim.  

The veteran's service medical records show that he had 
bilateral pes planus at the time of his induction into 
service, and such was noted on the reports of both his 
service pre-induction and on his  induction examination.  He 
was noted to have experienced pain and edema in the right 
heel of two weeks' duration in July 1965.  In addition, he 
had mild pain in the left heel but no edema.  X-rays of the 
heels disclosed evidence of increased densities within the 
cortex of the calcanei which were compatible with that of a 
stress injury.  The X-rays were otherwise negative, and the 
treating physician concluded with a diagnosis of symptoms of 
a stress injury of the right heel.  The veteran was placed on 
light duty for a week.  The service medical records contained 
no further references to problems with the veteran's feet, 
and the report of his discharge examination was negative for 
any heel or ankle problems.  Clinical treatment records 
dating from approximately November 1967 through December 2002 
fail to disclose that the veteran sought or received any 
treatment for any bilateral foot disorder, to include pes 
planus, or heel or ankle pain.  

In connection with the present claim, the veteran was 
afforded a VA rating examination in June 1995.  The report of 
that examination shows that the veteran indicated that he 
experienced problems with his feet during basic training, but 
that he was admitted into service with flat feet.  According 
to the veteran, within the first four weeks of service, he 
developed significant swelling of his feet and ankles, and 
was given a physical profile by military medical personnel.  
He claimed that at the time of his completion of his basic 
training, he was advised that he had calcific deposits in his 
heels as well as flat feet.  The veteran explained that for 
the remainder of his active service, he continued to 
experience problems with swelling of his feet on prolonged 
standing.  He went on to state, however, that he had not 
undergone any subsequent treatment for his foot problems 
subsequent to service.  The examiner noted that the veteran 
had later developed gout over the last 15-20 years with 
involvement of his large toes, left wrist, right knee, and 
right shoulder.  The veteran was observed to walk into the 
examination room without difficulty, and was able to get on 
and off the examination table without difficulty.  The 
examiner observed that the veteran's feet were "definitely 
flat."  His toes appeared normal, and the feet, other than 
flat arches, appeared normal.  The toenails were in good 
condition.  The examiner observed that the veteran had what 
he characterized as excellent motion in his ankles, with 20 
degrees of dorsiflexion, 40 degrees of plantar flexion, and 
30 degrees of inversion and eversion.  Dorsalis pedis pulses 
were normal, but edema was present.  He could ambulate 
normally without difficulty.  The examiner concluded with an 
impression of a history of flat feet, pes planus, 
bilaterally, with associated development of calcific 
deposits, particularly at his heels as well as intolerance 
for protracted standing and walking activities.  Acute 
exacerbations were noted to occur one to two times per year.  
In addition, the examiner offered a diagnosis of reported 
gouty arthritis in episodic exacerbation one to two times per 
year, but no evidence of destructive arthritis.  X-rays 
disclosed that the bones in the veteran's feet were 
osteoporotic, but no abnormal soft tissue calcifications were 
seen.  The examiner offered a diagnostic impression of 
osteoporosis of the bones of both feet.  

The veteran underwent a subsequent VA rating examination in 
August 1998.  The report of that examination shows that he 
complained of experiencing pain in his lower extremities, to 
include his ankles and both heels.  On examination, posture 
and gait were normal.  There was no swelling or tenderness in 
either the lower or upper extremities.  The examiner 
concluded with a diagnosis of a history of arthralgia of 
multiple joints, with os calcis tenderness on both feet.  The 
examiner went on to state that on examination of the feet, 
there was tenderness on the os calcis bilaterally, and he 
concluded with an additional diagnosis of calcific 
tendinitis.  X-rays of the feet disclosed no bony or joint 
abnormality, and no soft tissue calcifications.  There was a 
minute calcaneal spur at the insertion of the tendo Achilles.  
The X-ray examiner concluded with an impression of a small 
cancaneal spur noted on the right.  X-rays of the ankles did 
not disclose any abnormalities, no soft tissue calcifications 
or soft tissue swelling.  The X-ray examiner concluded with 
an impression of grossly normal bilateral ankles.  

The Board has carefully evaluated the foregoing, and after 
applying the relevant law to the objective medical evidence 
of record, must conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral foot disorder, claimed as heel and 
ankle pain.  As noted, a previous claim for service 
connection for bilateral pes planus was denied because that 
disability was shown to have existed prior to service, and 
was not shown to have been permanently aggravated therein.  
The Board notes, nonetheless, that the veteran was shown to 
have experienced bilateral heel pain in July 1965, and that 
he was shown to have calcific deposits in both heels, 
consistent with a stress injury.  There was not, however, any 
further documentation of any problems with the veteran's 
feet, heels, or ankles after July 1965, and his service 
separation examination report is negative for any such 
problems.  Further, the veteran has not been shown to have 
complained of problems involving his feet since July 1965, 
and as discussed, the post-service clinical treatment records 
are negative for any indication of treatment for foot 
problems.  

The veteran underwent several VA rating examinations 
beginning in June 1995.  At that time, he was shown to have 
some edema in his ankles, but calcific deposits in either 
heel were not indicated at that time or afterwards.  After 
examining the veteran and after reviewing the clinical 
treatment records, the examiner concluded that any calcific 
heel deposits the veteran may have experienced were 
associated with his bilateral pes planus.  Other than some 
edema, the veteran's bilateral ankles were consistently shown 
to be normal, and he consistently demonstrated full range of 
motion in his ankles.  

The Board notes here that to the extent that the etiology of 
any bilateral foot pathology has been addressed in the 
examination reports or clinical treatment records, such has 
been associated with the veteran's bilateral pes planus.  As 
bilateral pes planus has been found not to have been incurred 
in or aggravated as a result of the veteran's active service, 
such cannot serve as a basis for establishing secondary 
service connection.  Here, it is not clear that the veteran 
actually experiences any real disability with respect to 
either his heels or ankles for VA disability purposes.  Even 
assuming, arguendo, that he has been shown to have a chronic 
disability with respect to his heels and ankles, the 
objective medical evidence fails to show that such was 
incurred in or aggravated as a result of his active service.  
As noted, the evidence tends to indicate that any current 
pathology associated with the veteran's feet is a result of 
his nonservice-connected bilateral pes planus.  

The Board further recognizes that the veteran has offered a 
number of statements and contentions to the effect that his 
claimed bilateral heel and ankle pain and swelling were 
incurred in service.  Here, however, the Board observes that 
as a layperson, lacking in medical training and expertise, 
the veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, based on the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and his appeal must therefore be 
denied.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral foot disorder, claimed as 
heel and ankle pain, is denied.  


REMAND

The veteran presently contends that his service-connected 
cyst of the mandible is of greater severity than reflected by 
the currently assigned 10 percent disability evaluation.  
Accordingly, he maintains that he should be entitled to 
receive an evaluation in excess of 10 percent for that 
disability.  

The Board observes that the veteran's cyst of the mandible is 
currently evaluated as a skin disorder.  The veteran, 
however, maintains that his service-connected disability is 
actually manifested by limited function of his mandible, loss 
of teeth, and pain and numbness in the affected area.  It is 
unclear as to the pathology currently manifested which is the 
actual result of the cyst of the mandible or otherwise due to 
some other cause.  At the time service connection for a cyst 
on the mandible was established by an April 1970 rating 
decision, the veteran was noted to have undergone surgery in 
service for a lesion which extended from the left first and 
second bicuspid area to the right first molar area. He 
subsequently underwent enucleation for a primordial cyst.  
Following his discharge from service, the veteran complained 
of experiencing numbness in his lower anterior jaw.  He was 
found to have an odontogenic cyst, and was noted to have been 
scheduled to undergo further surgery.  The cystic lesion was 
extracted along with teeth 22, 23, 24, 25, 26, and 27, and by 
a subsequent rating decision of April 1970, the veteran was 
granted a temporary 100 percent evaluation from March 16, 
1970 to May 1, 1970, under the provisions of 38 C.F.R. 
§ 4.30.  

The veteran submitted a claim for an increased rating in 
February 1995.  He underwent a VA rating examination in June 
1995, and was noted to have undergone extensive treatment 
involving the cystic lesion on his jaw in service.  Ten of 
his lower teeth were removed following service, and the 
veteran subsequently underwent some four or five additional 
procedures involving the recurrent cyst.  On examination, his 
gum line appeared to be normal, although there was an area of 
slight erythema which the veteran noted would occasionally 
discharge material.  The veteran was able to open his mouth 
reasonably wide, although there was apparently some 
restriction in his ability to open his mouth fully.  The TMJ 
area had good motion, and was not painful.  The examiner 
concluded with a diagnosis of a benign cyst of the mandible 
with multiple operative procedures and extraction of the 
lower teeth with plate position, and reported ongoing 
drainage.  The examiner indicated that additional dental 
examinations would be conducted to determine the extent of 
the disability.  

The veteran underwent an additional rating examination in 
January 2003.  The report of that examination discloses that 
the veteran complained of experiencing pain over the years, 
slight paresthesia of the midline of the lower lip, muscle 
spasms of the lower jaw resulting in uncontrolled shaking at 
times, left ear pain, and imbalance at times.  In addition, 
the veteran complained of TMJ discomfort , loss of bone, and 
other complaints.  With respect to the service-connected 
cyst, the examiner offered an impression of cyst removal and 
surgeries, with pain from the surgical site difficult to 
quantify.  

The report of a subsequent rating examination conducted in 
March 2003 discloses that the veteran did not manifest any 
facial scar or facial lump.  There was no scar or any other 
disfigurement to the head, face, or neck.  Beyond noting that 
the veteran had undergone the mandible surgeries to remove 
the cyst, no other diagnosis was offered.  

The Board has reviewed the objective medical evidence, and 
finds that it is unclear what actual pathology or disability 
the veteran experiences as a result of his cyst of the 
mandible.  The contemporaneous clinical treatment records 
fail to disclose that he has undergone any treatment for his 
cyst of the mandible over the course of this appeal.  The 
veteran complains of continuous pain and numbness, but it is 
unclear as to whether his cyst of the mandible involves any 
neurological deficits or if there are any actual functional 
limitations which could be considered a disability for VA 
benefits purposes.  

Accordingly, the veteran should be scheduled to undergo an 
additional VA rating examination, conducted by an appropriate 
specialist to determine what, if any current manifestations 
or pathology involving his service-connected cyst of the 
mandible currently exist.  In that regard, the examiner is 
requested to review the objective medical evidence contained 
in the claims file, and discuss the treatment the veteran has 
sought or received for that disability since February 1995.  
The examiner should be requested to discuss in detail any and 
all pathology currently associated with the service-connected 
cyst of the mandible, and to indicate what, if any functional 
limitations the veteran currently experiences as a result of 
such disability.  If no pathology, e.g., neurological 
disorders, limitation of function, etc., are found, the 
examiner should so indicate.  Upon completion of the 
foregoing, the RO should first ensure that all notice and 
duty to assist requirements as set forth in the VCAA have 
been met.  The RO should then readjudicate the veteran's 
claim for entitlement to an evaluation in excess of 10 
percent for his service-connected cyst of the mandible.  All 
applicable rating criteria should be considered in evaluating 
the veteran's claim for an increased rating.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his service-connected cyst 
on the mandible dating from approximately 
February 1995 to the present.  After 
obtaining any necessary authorization, 
any identified treatment records should 
be obtained and associated with the 
claims file.  It is not necessary to 
associate duplicate treatment records 
with the claims file.  If no additional 
records are identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by an appropriate specialist to 
determine the nature and severity of his 
service-connected cyst of the mandible.  
The veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
After reviewing the relevant evidence 
contained in the claims file, the 
examiner is requested to indicate whether 
or not the veteran has undergone 
treatment for his service-connected cyst 
of the mandible at any point since 
February 1995.  If not, the examiner 
should so indicate.  After conducting a 
thorough clinical examination, to include 
any indicated studies and/or tests, the 
examiner is requested to state what, if 
any, pathology is involved with the 
veteran's service-connected cyst of the 
mandible, e.g., whether or not the 
disability involves any neurological 
pathology, limitation of function of the 
jaw, tongue, or other related body part.  
If the service-connected cyst of the 
mandible is not found to involve any 
particular pathology, or is not found to 
involve any functional limitations, the 
examiner should so indicate.  The 
examiner is requested to reconcile any 
opinions offered with any other relevant 
medical opinions of record, and to 
include a complete rationale for any 
opinions offered in the typewritten 
examination report.  

3.  Upon completion of the foregoing, the 
RO must review the record and examination 
report, and ensure that all notice and 
duty to assist requirements as set forth 
in the VCAA have been met.  The RO should 
then adjudicate the issue of entitlement 
to an evaluation in excess of 10 percent 
for a cyst of the mandible on the basis 
of all available evidence.  The RO should 
give consideration to all potentially 
applicable rating criteria depending on 
the actual manifestations of the 
disability at issue here.  If the benefit 
sought is not granted, the RO should 
issue a supplemental statement of the 
case setting forth all pertinent statutes 
and regulations governing the issue on 
appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the results of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



